 Case 2:19-cv-00009-JS Document 27 Filed 09/08/20 Page 1 of 2 PageID #: 157



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
RUDY MONTOUR,
                    Petitioner,
                                                  MEMORANDUM AND ORDER
            -against-                             19-CV-0009(JS)

DONALD UHLER,
                    Respondent.
----------------------------------X
APPEARANCES
For Petitioner:     Rudy Montour, pro se
                    12A3637
                    Wende Correctional Facility
                    Wende Road, P.O. Box 1187
                    Alden, New York 14004-1187

For Respondent:         Christopher Charles Caffarone, Esq.
                        United States Attorneys Office
                        Eastern District of New York
                        610 Federal Plaza
                        Central Islip, New York 11722

SEYBERT, District Judge:

            Rudy   Montour    (“Montour”     or   “Petitioner”)   filed    his

petition    for    a   writ   of   habeas    corpus   (the   “Petition”)   on

January 16, 2019.       (Pet., D.E. 1.)        The Government opposes the

Petition.    (Def. Opp., D.E. 16.)          Since the Government filed its

opposition, Petitioner has requested numerous extensions of time

to file his reply.      (Ext. Requests, D.E. 17, 19, 21, 23, 26.)          In

these requests, Petitioner indicates that he is attempting to

gather documents necessary to respond to the Government.                   As

Petitioner is proceeding pro se and the Court desires to give him

the fullest opportunity to adequately represent himself, the Court
 Case 2:19-cv-00009-JS Document 27 Filed 09/08/20 Page 2 of 2 PageID #: 158



has granted the extension requests.         Of late, the Court is also

mindful of the challenges, especially for an incarcerated pro se

litigant, due to the COVID-19 pandemic.            However, Petitioner’s

Reply was initially due on February 20, 2020, approximately six

months ago.   (See Feb. 3, 2020 Elec. Order.)

           In his latest request, Petitioner does not indicate how

much additional time he requires.            (Ext. Request, D.E. 26.)

Accordingly, as not to prejudice Montour, the Clerk is directed to

administratively close this case without prejudice to reopening.

When Petitioner is ready to file his reply or otherwise proceed,

he may file a letter to the docket and the Court will direct the

Clerk to reopen the case.

           The Court certifies that any appeal of this Order would

not be taken in good faith, and thus his in forma pauperis status

is denied for the purposes of any appeal.             Coppedge v. United

States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 921, 8 L. Ed. 2d 21

(1962).   The Clerk of the Court is directed to mark this case

CLOSED and mail a copy of this Order to the pro se Petitioner.


                                          SO ORDERED.


                                          /s/ JOANNA SEYBERT    __
                                          Joanna Seybert, U.S.D.J.

Dated: September   8 , 2020
       Central Islip, New York



                                     2
